UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2177



MARIE ASSA’AD-FALTAS, a/k/a Dr. Faltas, MD,
MPH,

                                            Plaintiff - Appellant,

          versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF
VIRGINIA; CAROL NANCE, in her individual and
official capacities; BOBBY GIST, in his indi-
vidual capacity; DAVID SHERIDAN, in his indi-
vidual capacity; PATRICK BARRESI, in his indi-
vidual capacity; JUDY WEEKS, in her individual
capacity; J. O’NEAL HUMPHRIES, in his individ-
ual capacity; LAWRENCE DARK, in his individual
capacity; JOAN M. ALTEKRUSE, in her individual
capacity; ERNEST ALTEKRUSE, in his individual
capacity; RICHARD CRESWICK in his individual
capacity; THE LAW FIRM OF NEXSEN, PRUET,
JACOBS & POLLARD, LLP, in its corporate capac-
ity; VICTORIA ESLINGER, in her individual ca-
pacity; SUSAN MCWILLIAMS, in her individual
capacity; JOHN TRUSSELL, in his individual
capacity; EDWARD TURBEVILLE, in his individual
capacity,

                                           Defendants - Appellees,

          and


RANDALL CHASTAIN, in his individual capacity;
THE STATE NEWSPAPER, in its corporate capac-
ity; KATHERINE GRAY, individually and as agent
of the State Newspaper; CLAUDIA SMITH BRINSON,
individually and as agent of the State News-
paper; PATRICK BLANCHAT, individually and as
agent of the State Newspaper; THOMAS MCLEAN,
individually and as agent of the State News-
paper; WILLIAM RHONE, individually and as
agent of the State Newspaper; CHRIS RILEY;
UNKNOWN NAMED DEFENDANTS,

                                                      Defendants.




                           No. 97-1272



MARIE ASSA’AD-FALTAS, a/k/a Dr. Faltas, MD,
MPH,

                                           Plaintiff - Appellant,

          versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF
VIRGINIA; CAROL NANCE, in her individual and
official capacities; BOBBY GIST, in his indi-
vidual capacity; DAVID SHERIDAN, in his indi-
vidual capacity; PATRICK BARRESI, in his indi-
vidual capacity; JUDY WEEKS, in her individual
capacity; J. O’NEAL HUMPHRIES, in his individ-
ual capacity; LAWRENCE DARK, in his individual
capacity; JOAN M. ALTEKRUSE, in her individual
capacity; ERNEST ALTEKRUSE, in his individual
capacity; RICHARD CRESWICK, in his individual
capacity; THE LAW FIRM OF NEXSEN, PRUET,
JACOBS & POLLARD, LLP, in its corporate capac-
ity; VICTORIA ESLINGER, in her individual
capacity; SUSAN MCWILLIAMS, in her individual
capacity; JOHN TRUSSELL, in his individual
capacity; EDWARD TURBEVILLE, in his individual
capacity,

                                          Defendants - Appellees,

          and


RANDALL CHASTAIN, in his individual capacity;
THE STATE NEWSPAPER, in its corporate capac-

                      2
ity; KATHERINE GRAY, individually and as agent
of the State Newspaper; CLAUDIA SMITH BRINSON,
individually and as agent of the State News-
paper; PATRICK BLANCHAT, individually and as
agent of the State Newspaper; THOMAS MCLEAN,
individually and as agent of the State News-
paper; WILLIAM RHONE, individually and as
agent of the State Newspaper; CHRIS RILEY;
UNKNOWN NAMED DEFENDANTS,

                                                       Defendants.



Appeals from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr.; Dennis W.
Shedd, District Judges. (CA-95-1521-3-17)


Submitted:   September 22, 1998        Decided:   Occtober 6, 1998


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Assa’ad-Faltas, Appellant Pro Se.    Peter Robert Messitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Susan Pedrick McWilliams, Victoria LaMonte Eslinger, Elizabethann
Loadholt Felder, NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  3
PER CURIAM:

     Dr. Marie Therese Assa’ad Faltas appeals the district court’s

orders dismissing her civil action for abuse of the discovery

process, denying her motions to reconsider, and granting sanctions

to the Defendants under Fed. R. Civ. P. 11. We have reviewed the

record, the district court’s opinions and orders, and all of the

pleadings filed in this court and find no reversible error. Assa’ad

Faltas’s failure to return to her deposition without permission of

the special master, combined with her refusal to cooperate with

discovery throughout the proceedings, warranted dismissal of the

action. See Fed. R. Civ. P. 37(d); Mutual Fed. Savs. & Loan Ass’n

v. Richards & Assoc., 872 F.2d 88, 92 (4th Cir. 1989). Further,

Assa’ad Faltas’s motions for reconsideration were properly denied.

See United States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982).

Finally, the district court did not abuse its discretion in award-

ing sanctions under Rule 11 based on Assa’ad Faltas’s pursuit of

untenable and patently meritless claims. See In re Kunstler, 914

F.2d 505, 518 (4th Cir. 1990). Accordingly, we affirm on the rea-

soning of the district court. See Assa’ad Faltas v. Attorney Gen.,

No. CA-95-1521-3-17 (D.S.C. July 23, 1996; Jan. 17, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not significantly aid the decisional process.

                                                          AFFIRMED


                                4